Case 0:20-cv-60719-WPD Document 181-4 Entered on FLSD Docket 09/03/2021 Page 1 of 3




                       CONFIDENTIAL ATTORNEY COMMUNICATION

   Arnold Benoot
   General Counsel
   Saffelberg
   Oplombeekstraat 6
   B-1755 Gooik
   E-mail: Arnold.benoot@saffelberg.com
                                                                                        May 10, 2021
                                             Re: Ectosense
   Dear Arnold,

   Further to my letter to you of April 22 and our email exchange that followed, I am setting out
   below a description of what I believe to be, a series of fraudulent and intentionally misleading
   statements and claims made by your portfolio company, Ectosense, in its FDA submission,
   which created the bases for the ongoing false claims being made for insurance reimbursement.

   The essence of the fraud is the claim for insurance reimbursement for the Ectosense device based
   on an existing reimbursement code for an existing qualified device. The initial critical step is the
   submission to the FDA for a 510(k) clearance, based on the existence of predicate device (which
   has been issued the sought-after reimbursement code). The 510(k) clearance process relies on a
   written submission by the company, and not the FDA. The FDA does not evaluate the merits of
   the submission, but relies on the integrity of the company making the submission. The essence of
   the submission is the comparison of the device receiving clearance to the predicate device that
   has already been cleared. In this case, the predicate device was the Itamar Watch PAT device,
   which received FDA clearance only after years of clinical studies and millions of dollars of
   investment. Ectosense sought to circumvent the required studies and investment, but still market
   the device under the pre-existing reimbursement code. In order to carry out its scheme, Ectosense
   chose a path of deception instead of professional disclosure.

   The goal was simple: to promote the Night Owl as a device based on PAT, and not PAT
   technology, and as a device falsely qualifying for reimbursement under CPT95800. Ectosense

   knew prior to the FDA submission that its device was not a PAT device, as understood in the
   industry, which has adopted the predicate device PAT technology, but is in fact a simple
   Photoplethysmogram (“PPG”) device. It is further confirmed by Ectosense’s existing CE mark
   application, which makes no mention of PAT. PPG devices are known not to provide the
   reliability, efficacy and accuracy of the PAT technology incorporated in the predicate device.
   However, in order to market its product in the U.S., Ectosense requested FDA clearance and
   reimbursement designation somehow referring to PAT.
Case 0:20-cv-60719-WPD Document 181-4 Entered on FLSD Docket 09/03/2021 Page 2 of 3




   The path chosen by Ectosense was to include in the comparative summary of its FDA
   submission the descriptive term “Peripheral Arterial Tone”. The term is non-specific like, for
   instance, the term “muscle tone”. The key challenge to Ectosense was how to include the general
   term “PAT” in the summary, but still avoid the comparison to the technological characteristic of
   the predicate device, as required by the FDA rules. The rules require a description of not only
   what the device measures, but how it measures or, more specifically, the technology that
   determines the reliability of the signal received from the device. The predicate device technology
   has both passive sensing and active conditioning elements that enable the device to detect signals
   critical to the diagnosis. The Ectosense device has no such technology. Ectosense, of course,
   understands that this technology is critical, since it is described in the professional literature and
   AASM guidelines. Therefore, faced with this technological barrier, Ectosense decided to make
   the misleading statement that both devices analyze changes in Peripheral Arterial Tone and
   ignored the basic key technological elements of the PAT technology of the predicate device,
   amounting to gross misrepresentation by omission. Instead of full and honest disclosure,
   Ectosense simply wanted the descriptive term “Peripheral Arterial Tone” or PAT to appear in the
   application. The false statement that both devices analyze PAT and the lack of disclosure of the
   material differences in the technological elements, as required by the FDA, were, in my view, a
   fraud perpetuated by Ectosense upon the FDA.

   The integrity of the FDA clearance process is further violated by the representation by Ectosense
   that its product qualifies for reimbursement from Medicare under CPT code 958000; the CPT
   code available for the predicate device. The CPT, for background, is a uniform coding system

   consisting of descriptive terms that are used to identify medical procedures. The CPT code is
   relied upon by physicians and other healthcare professionals. The CPT code claimed by
   Ectosense covers services that employ PAT technology. The requirements of the device under
   the CPT code are not met by the Ectosense device and clearly absent from the technological
   feature comparisons listed in FDA application. I cannot over emphasize the seriousness of this
   aspect of Ectosense’s actions. False claims for Medicare reimbursement based on a fraudulent
   submission to the FDA are aggressively prosecuted by U.S. criminal and civil authorities.

   Another factor which points to the general business ethics of Ectosense is its assertion that its
   product measures REM (rapid eye movement). REM detection is not mentioned in the Ectosense
   FDA clearance. But of course, that does not deter Ectosense from making such claims. The
   reason for that claim is simple. AASM guidelines which recognize PAT technology (i.e., the
   technology utilized by the predicate device) include the requirement that a device based on PAT
   technology also provide REM measurement. For Ectosense claims and reality need not be the
   same.

   I want to impress upon you that while the fraud on the FDA occurred in the form of material
   omissions in its submissions, the claim by Ectosense that its device qualifies for the CPT code is
   an ongoing act of fraud upon a federally funded insurance program. As a private equity investor,
   I believe, that you are required, independently of Ectosense management, to diligently
Case 0:20-cv-60719-WPD Document 181-4 Entered on FLSD Docket 09/03/2021 Page 3 of 3




   investigate this matter. As I tried to outline in my previous correspondence, it is my opinion that
   Saffelberg itself would be liable to the U.S. enforcement authorities for this ongoing fraud.

   Investing in a medical device company intent on doing business in the U.S. requires a high level
   of diligence and independent oversight. The absence of that independent oversight and
   compliance implementation creates significant culpability. I am hopeful that Saffelberg will
   assume this responsibility. I am happy to provide information to your independent expert, if you
   believe my assistance would be appropriate. In any event, please let me know when your
   specialized third party is commissioned.


   Best regards,




   Gene Kleinhendler, Advocate
